Citation Nr: 1442956	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-00 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) with major depressive disorder and panic disorder, rated 70 percent disabling effective November 17, 2006; 100 percent disabling from January 3 to February 28, 2007; and 70 percent disabling from March 1, 2007.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a December 2008 rating decision, service connection was denied for hypertension and depression.  A notice of disagreement was filed in April 2009, a statement of the case was issued in February 2010, and a substantive appeal was received in May 2010.

In a February 2009 rating decision, service was established for PTSD with major depressive disorder and panic attacks, rated 70 percent disabling, effective November 17, 2006; 100 percent disabling pursuant to 38 C.F.R. § 4.29 effective January 3, 2007; and, 70 percent disabling, effective March 1, 2007.  A notice of disagreement was filed in April 2009 with regard to disagreement with the 70 percent disability ratings assigned.  A statement of the case was issued in November 2009 and a substantive appeal was received in January 2010.

In the Veteran's May 2010 substantive appeal, while he requested a Board hearing he stated that he would not attend the hearing and that he wished his claim to be adjudicated based on the claims folder.  Thus, the Board construes this submission as a withdrawal of his hearing request.  

The issues of entitlement to service connection for hypertension and entitlement to an initial increased rating for PTSD with major depressive disorder and panic attacks are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

A separate compensable evaluation for depression or major depressive disorder would amount to pyramiding under the general rating formula for mental disorders.


CONCLUSION OF LAW

The criteria for entitlement to service connection for depression have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14 , 4.30 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In July 2008, notice was issued to the Veteran with regard to his claim of service connection for depression.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  

However, as will be discussed below, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantive the claim, VA's duties to notify and to assist are not applicable.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Manning v Principi, 16 Vet. App. 534 (2002).

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the depression issue on appeal.


Service connection for depression

In June 2004, the Veteran filed a claim of service connection for PTSD and depression.  In an August 2004 rating decision, the RO denied entitlement to service for PTSD with depression.  In a March 2007 rating decision, the RO confirmed and continued the denial of service connection for PTSD with depression.  In a July 2007 rating decision, the RO denied entitlement to service connection for PTSD.  In July 2008, the Veteran filed a notice of disagreement with the July 2007 denial, claiming PTSD and depression.  In a December 2008 rating decision, the RO separately adjudicated and denied entitlement to service connection for depression.  In February 2009 rating decision, service connection was established for PTSD with major depressive disorder and panic attacks, rated 70 percent disabling, effective November 17, 2006; 100 percent disabling effective January 3, 2007; and, 70 percent disabling, effective March 1, 2007, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Despite the fact that service connection had been established for PTSD with major depressive disorder and panic attacks, the RO accepted an April 2009 notice of disagreement with regard to the December 2008 rating decision which had denied entitlement to service connection for depression.  A statement of the case was issued in February 2010 and a substantive appeal was received in May 2010.  

While the issue has been characterized as entitlement to service connection for depression, as detailed above, service connection has already been established for major depressive disorder associated with his PTSD and panic attacks.  It appears the Veteran seeks a separate compensable rating for depression.  

The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative of or overlapping; the Court has held that the veteran is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, 6 Vet. App. at 262.  

Per 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (previously Fourth Edition), of the American Psychiatric Association (DSM-IV).  Rating agencies must be thoroughly familiar with this manual to properly implement the directives in § 4.125 through § 4.129 and to apply the general rating formula for mental disorders in § 4.130.  The schedule for rating mental disorders is divided into multiple diagnostic codes to include Diagnostic Code 9411 for PTSD, Diagnostic Code 9434 for major depressive disorder, and Diagnostic Code 9412 for panic disorder and/or agoraphobia.  The mental disorders, however, are all contemplated under the general rating formula for mental disorders, contemplating a zero percent, 10 percent, 30 percent, 50 percent, 70 percent and 100 percent rating.  Thus, the symptomatology associated with the Veteran's PTSD, major depressive disorder, and panic attacks are contemplated in assigning a singular rating under the general rating formula for mental disorders.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  

There is no basis for assigning separate compensable evaluations in contemplation of PTSD, major depressive disorder, and panic attack symptomatology as this would amount to pyramiding.  See 38 C.F.R. § 4.14.  Moreover, as here, where symptoms of a nonservice-connected disability cannot be distinguished from those of a service-connected disability, all symptoms are deemed as service-connected.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, any symptoms caused by depression, as opposed to PTSD, are already being contemplated in the evlaution assigned.

For the reasons stated above, a separate compensable rating for major depressive disorder/depression is not warranted, and the Board's initial increased rating for PTSD with major depressive disorder and panic attacks is addressed in the Remand below.  See 38 C.F.R. § 4.130.


ORDER

Entitlement to service connection for depression is dismissed as moot, and entitlement to a separate compensable rating for major depressive disorder is denied.  


REMAND

Hypertension

The Veteran is seeking service connection for hypertension.  The file lacks an opinion as to whether such hypertension is due to or aggravated by his service-connected PTSD with major depressive disorder and panic attacks.  See 38 C.F.R. § 3.310.  The Board also acknowledges that service connection is in effect for coronary artery disease and diabetes mellitus, type II.  The Veteran should be afforded a VA examination to assess the nature and etiology of his claimed hypertension.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Initial increased rating

The Board notes that while the issue of entitlement to an initial increased rating for PTSD with major depressive disorder and panic attacks is currently in appellate status, the RO did not properly certify this issue to the Board.  The Board acknowledges that entitlement to a TDIU was granted, effective November 17, 2006; however, this grant does not satisfy the Veteran's claim for an initial increased rating for PTSD.  A 100 percent rating for PTSD for any period contemplated by this appeal could result in a higher benefit to the Veteran, as his combined rating is currently 90 percent.  

As this issue was not certified to the Board, subsequent to issuance of the February 2010 supplemental statement of the case, no further development of this issue has been conducted.  The Veteran's most recent VA examination was in December 2008.  Thus, on remand, the Veteran should be afforded a VA examination to assess the severity of his psychiatric condition, and updated treatment records should be obtained from the Columbia VA Medical Center (VAMC).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder or Virtual VA updated treatment records from the Columbia VAMC for the period from December 14, 2009.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his hypertension.  Upon review of the claims file, the examiner should opined as to the following:  

a)  whether hypertension is at least as likely as not (a 50 percent probability or more) due to service or manifested within a year of separation from service;

b) whether hypertension is at least as likely as not (a 50 percent probability or more) caused by the Veteran's service-connected PTSD with major depressive disorder and panic attacks; or

c) whether hypertension is at least as likely as not (a 50 percent probability or more) alternatively being aggravated (meaning worsened beyond its natural progression) by service-connected PTSD with major depressive disorder and panic attacks;

d)  whether hypertension is at least as likely as not (a 50 percent probability or more) caused by the Veteran's service-connected coronary artery disease; or

e)  whether hypertension is at least as likely as not (a 50 percent probability or more) alternatively being aggravated (meaning worsened beyond its natural progression) by service-connected coronary artery disease.

f)  whether hypertension is at least as likely as not (a 50 percent probability or more) caused by the Veteran's service-connected diabetes mellitus, type II; or

g)  whether hypertension is at least as likely as not (a 50 percent probability or more) alternatively being aggravated (meaning worsened beyond its natural progression) by service-connected diabetes mellitus, type II.

It is essential that the examiner provide rationale for these opinions, if necessary citing to specific evidence in the file or medical authority supporting conclusions.

The examiner is advised that the Veteran is competent to report his symptoms and history, and this must be specifically acknowledged and considered in formulating all opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of his service-connected PTSD with major depressive disorder and panic attacks.

The examiner should review the claims folder and note such review in the examination report or addendum to the report.

The examiner should be asked to comment on the severity of the Veteran's disability, and specify the degree of occupational or social impairment due to his service-connected PTSD with major depressive disorder and panic attacks, to include the presence of or a history of suicidal ideation or attempts.  Examination findings should be reported to allow for evaluation of his disability under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships.  A GAF score and an analysis of its meaning should be provided.  
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  Thereafter, readjudicate entitlement to service connection for hypertension, to include pursuant to § 3.310, and entitlement to an initial increased rating for PTSD with major depressive disorder and panic attacks.  If these claims are not granted in full, send the Veteran and his representative another supplemental statement of the case and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


